DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on February 25th, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant’s election without traverse of Species G directed to Figs. 14-15 (claims 1-9, 14 and 16-18) in the reply filed on February 25th, 2021 is acknowledged. 
Claims 10-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.


Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 recites “each finger-type drain region and each finger-style source regions” in line 20 and should be amended to “each of the plurality of finger-type drain regions and each of the plurality of finger-type source regions for being consistent with lines 3 and 9.  Appropriate correction is required.
Claim 14 recites “each finger-type drain region and each finger-style source region” in line 16 and should be amended to “each of the finger-type drain regions and each of the finger-type source regions for being consistent with lines 2 and 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7-9, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaguchi (Pub. No.: US 2004/0251493 A1) and further in view of Huang et al. (Patent No.: US 6,903,421), hereinafter as Huang.
Regarding claim 1, Kitaguchi discloses a semiconductor device in Figs. 4A-4B and 5 comprising: a drain metal (drain electrode 328) formed on a substrate (substrate 310), comprising: a plurality of finger-type drain regions (5 fingers of drain electrode 328) formed spaced apart from each other (see Figs. 4B-5 and [0200], [0266]); and a body-type drain region (a body of drain electrode 328) connected to the plurality of finger-type drain regions (see Fig. 4B); a source metal (source electrode 326) formed on the substrate, comprising: a plurality of finger-type source regions (4 fingers of source electrode 326) formed spaced apart from each other (see Fig. 4B and [0266]); and a body-type source region (a body of source electrode 326) connected to the plurality of finger-type source regions (see Fig. 4B), a first drift region (left N well 334) and a second drift region (right N well 334) formed on the substrate (see Fig. 5 and [0180], [0201]); a first gate electrode (left gate electrode 322) and a second gate electrode (right gate electrode 322) respectively formed on the first drift region and the second drift region (see Fig. 5 and [0200]); a source region (one source region 316) formed between the first drift region and the second drift region (see Fig. 4A, 5 and [0200]); a first body region (P well 314) surrounding the source region (see Fig. 5 and [0180]); a first drain region (left drain region 318) formed spaced apart from the first gate electrode (see Fig. 5 and [0200]); and a second drain region (right drain region 318) formed 
Kitaguchi fails to disclose a drain pad formed on the drain metal.
Huang discloses a semiconductor device in Fig. 1 comprising a drain pad (bonding pad 12) formed on a drain metal (drain electrode 10) (see column 3, lines 49-57). 
The bonding pad 12 of Huang being incorporated into the semiconductor device of Kitaguchi for connecting to the drain electrode 330. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the drain pad of Huang into the semiconductor device of Kitaguchi for connecting to the drain metal because having the drain pad would provide effective conventional way for creating wire bonding to provide power to the semiconductor device from the chip lead frame. 
Regarding claim 7, the combination of Kitaguchi and Huang discloses the semiconductor device according to claim 1, further comprising: a pickup region (another one of source region 316) formed in the first body region and being adjacent to the source region (two source regions 316) (see Fig. 5 of Kitaguchi and [0200]).
Regarding claim 8, the combination of Kitaguchi and Huang discloses the semiconductor device according to claim 1, further comprising: a third drift region (left portion of N well 312) in direct contact with the first drift region (left N well 334), wherein a first dip is formed between the first drift region and the third drift region (see Fig. 5 of Kitaguchi and [0180]).
Regarding claim 9, the combination of Kitaguchi and Huang discloses the semiconductor device according to claim 1, further comprising: a fourth drift region (right portion of N well 312) in direct contact with the first drift region (right N well 334), wherein a first dip is formed between the second drift region and the fourth drift region (see Fig. 5 of Kitaguchi and [0180]).
Regarding claim 14, Kitaguchi discloses a semiconductor device in Figs. 4A-4B and 5 comprising: finger-type drain regions (5 fingers of drain electrode 328) formed spaced apart from each other (see Figs. 4B-5 and [0200], [0266]); a body-type drain region (a body of drain electrode 328) connected to the finger-type drain regions (see Fig. 4B); a finger-type source regions (4 fingers of source electrode 326) formed spaced apart from each other (see Fig. 4B and [0266]); a body-type source region (a body of source electrode 326) connected to the finger-type source regions (see Fig. 4B), a first drift region (left N well 334) and a third drift (left N well 334) abutting each other; a second drift region (right N well 334) and a fourth drift (right N well 334) abutting each other (see Fig. 5 and [0180], [0201]); a first gate electrode (left gate electrode 322) on the first drift region and a second gate electrode (right gate electrode 322) formed on the second drift region (see Fig. 5 and [0200]); a first body region (P well 314) formed between the first drift region and the second region (see Fig. 5 and [0180]); a source region (one source region 316) formed in the first body region (see Fig. 4A, 5 and [0200]); a first drain region (left drain region 318) formed spaced apart from the first gate electrode (see Fig. 5 and [0200]); wherein each finger-type drain region and each finger-type source region are formed alternately (see Fig. 4B).

Huang discloses a semiconductor device in Fig. 1 comprising a drain pad (bonding pad 12) formed on a drain metal (drain electrode 10) (see column 3, lines 49-57). 
The bonding pad 12 of Huang being incorporated into the semiconductor device of Kitaguchi for connecting to the drain electrode 330. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the drain pad of Huang into the semiconductor device of Kitaguchi for connecting to the drain metal because having the drain pad would provide effective conventional way for creating wire bonding to provide power to the semiconductor device from the chip lead frame. 
Regarding claim 16, the combination of Kitaguchi and Huang discloses the semiconductor device according to claim 14, wherein the finger- type drain regions comprise a first finger-type drain region (center finger of drain electrode 330) (see Fig. 1 of Huang) and a second finger-type drain region (another finger of drain electrode 330) formed adjacent to the drain pad, being parallel with each other and having a same length as each other (see Fig. 4B of Kitaguchi and Fig. 1 of Huang).
Regarding claim 17, the combination of Kitaguchi and Huang discloses the semiconductor device according to claim 14, wherein the finger- type source regions comprise a first finger-type source region (one finger of source electrode 326) formed adjacent to the drain pad and disposed between the first finger-type drain region and the second finger-type drain region (see Fig. 4B of Kitaguchi and Fig. 1 of Huang).
Regarding claim 18, the combination of Kitaguchi and Huang discloses the semiconductor device according to claim 14, Kitaguchi fails to disclose wherein the body-type source region is configured to completely surround the finger-type drain regions and the drain pad. However, Huang discloses the body-type source region is configured to completely surround the finger-type drain regions and the drain pad (source electrode 20 have a body surrounding the drain electrode 10 and bonding pad 12) (see Fig. 1 and column 3 and lines 49-57).

      Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: further comprising: a first field oxide layer formed in the first drift region, a second field oxide layer formed in the second drift region, and a first field plate and a second field plate formed respectively on the first field oxide layer and the second field oxide layer and being electrically connected to the first drain region and the second drain region, respectively, wherein the first gate electrode and the second gate electrode are formed on the first field oxide layer and the second field oxide layer, respectively as recited in claim 2; wherein the plurality of finger-type source regions comprises: a first finger-type source region formed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818